MEMORANDUM **
Eliveiro Pena Meza appeals his guilty-plea conviction and 120-month sentence for conspiracy and distribution of cocaine, in violation of 21 U.S.C. § § 846 and 841(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Pena Meza has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Pena Meza has not filed a pro se supplemental brief, and the government has not filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.